DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 18 January 2022, amendments to claim 13 have been made, and claims 13-15 and 21 remain pending in the application.
New in this Office Action are rejections based on 35 U.S.C 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahashi et al (JP WO 2011/083648 A1) in view of Ishida et al (US 2015/0024275 A1). Hereinafter referred to as Kawahashi and Ishida, respectively.
Regarding claim 13, Kawahashi discloses a positive electrode active material for a non-aqueous electrolyte secondary battery (“positive electrode active material for lithium ion battery” [0017] which utilizes a “EC-DMC (1: 1) in an electrolytic solution” [0030]) which includes secondary particles formed by aggregates of a plurality of primary particles (“secondary particles formed by aggregating the primary particles” [0010]), wherein
the secondary particles have a solid particle structure ([0017] where the active material has a crystal structure, and [0026] where the active material particles are subjected to “pulverization under appropriate conditions to obtain a positive electrode active material powder” [0026]) and a tap density of 1.8 g/cm3 or more (“The tap density is more preferably 2.1g / cm 3 or more” [0019]), and 
a surface roughness index, represented by Equation 1, which is a value in which the specific surface area (SSABET) of the secondary particles that is measured by the BET method (“the specific surface area was the BET value” [0030]) is divided by the geometric surface area (SSASPHE) of the secondary particles when the secondary particles are assumed to be true sphere, represented by Equation 2, (“SSA_sphe” in Table 1 below) is within a range of 3.6 to 6 (“Surface Roughness Index” Table 1 below where shaded cells indicate the examples of Kawahashi that discloses surface roughness indexes that are within the claimed range),

[Equation 1]
                
                    s
                    u
                    r
                    f
                    a
                    c
                    e
                     
                    r
                    o
                    u
                    g
                    h
                    n
                    e
                    s
                    s
                     
                    i
                    n
                    d
                    e
                    x
                    =
                    
                        
                            
                                
                                    S
                                    S
                                    A
                                
                                
                                    B
                                    E
                                    T
                                
                            
                        
                        
                            
                                
                                    S
                                    S
                                    A
                                
                                
                                    S
                                    P
                                    H
                                    E
                                
                            
                        
                    
                
             
[Equation 2]
                
                    
                        
                            S
                            S
                            A
                        
                        
                            S
                            P
                            H
                            E
                        
                    
                    =
                    
                        
                            3
                        
                        
                            r
                            ×
                            
                                
                                    D
                                
                                
                                    R
                                
                            
                        
                    
                
             

where the unit of SSABET is m2/g, the unit of SSASPHE is m2/g, r is the particle radius of the secondary particles, and DR is the true density of the positive electrode active material.
Table 1. Calculations of surface roughness index from Kawahashi Table 1

Avg Particle Size (µm)
BET Specific Surface Area
(m sq/g)
SSA_sphe
Surface Roughness Index
Example 1
4.5
0.68
0.141843972
4.8
Example 2
4.2
0.64
0.151975684
4.2
Example 3
5.4
0.78
0.11820331
6.6
Example 4
5.2
0.74
0.122749591
6.0
Example 5
6.5
0.82
0.098199673
8.4
Example 6
4.9
0.55
0.130264872
4.2
Example 7
6.8
0.92
0.093867334
9.8





True Density (g/cm cubed) [0032]
4.7




Kawahashi does not disclose that the true density, or DR, is obtained by a true density measurement device using a gas replacement method or a vapor adsorption method.
However, Ishida discloses a positive electrode active material for a non-aqueous electrolyte secondary battery (“positive active material for a rechargeable lithium battery” [0036], which “includes a porous material having pores”), which includes secondary particles formed by aggregates of a plurality of primary particles (“The porous material may include primary particles and secondary particles agglomerated from a plurality of the primary particles” [0045]), wherein the secondary particles have a solid particle structure (“The particles were filtered… thereby forming a dry powder” [0104]). Ishida teaches a true density of the positive electrode active material that is obtained by a true density measurement device using a gas replacement method or a vapor adsorption method (“vapor exchange method” [0043]), and that the gas replacement method or the vapor adsorption method is able to measure the true density of the positive electrode active material that has been heat-treated, which adjusts the true density to fall within a desired range that achieves high power characteristics for the secondary battery ([0062]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of measuring the true density of the positive electrode active material for the non-aqueous electrolyte secondary battery of Kawahashi in view of Ishida wherein the true density, or DR, of the positive electrode active material is obtained by a true density measurement device using a gas replacement method or a vapor adsorption method, in order to achieve a high power characteristic secondary battery that utilizes a positive electrode active material that has been heat-treated that provides a means to adjust the true density of the active material.
Regarding claim 21, modified Kawahashi discloses all of the limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, and wherein the secondary particles respectively have a surface with a depression-formed uneven shape (Kawahashi “In Examples 1 to 7, the sphericity is 0.3 to 0.95” [0032] and Examples 1-2, 4 and 6, which are shaded in Table 1 above, observed a value of sphericity that is mid-range of the disclosed range or is not near the minimum and maximum value of the range where “"sphericity" is a so-called "Wardel's approximate sphericity", and the closer this value is to 1, the closer the particles are to a spherical shape” [0018]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahashi (JP WO 2011/083648 A1) in view of Ishida (US 2015/0024275 A1) as applied to claim 13 above, and further in view of Schroedle et al (US 2016/0093881 A1). Hereinafter referred to as Schroedle.
Regarding claim 14, modified Kawahashi discloses all of the limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, and wherein
the average particle size of the secondary particles is within a range of 1 µm to 15 µm (Kawahashi “average particle size of 2 to 8 μm” [0018]).
Modified Kawahashi does not disclose wherein the value of [(d90 – d10)/average particle size], which is an index indicating the spread of the particle size distribution of the secondary particles, is 0.7 or less.
However, Schroedle discloses spherical particles used as the precursor of a cathode material ([0012]). Schroedle teaches an average particle size (“median diameter (D50)” [0024]), and a value of d10 via a width of the particle diameter distribution ([0025]) where the following conditions are met: (D10) ≥ 3 µm, (D90) < 30 µm, 3(D10) ≥ (D50), and (D90) ≤ 2(D50) ([0025]). 
D10 ≥  1/3 D50 			          D90 ≤2(D50)
D10 ≥  1/3(35 μm)                                        D90 ≤2(2 μm)
D10 ≥11.7 μm                                               D90≤4 μm
∴3 μm≤D10 ≤ 11.7 μm                             ∴ 4 μm≤D90 <30 μm
By using maximum values of D10 and D90 that fall within the above ranges, a maximum for the index indicating the spread of the particle size distribution of the secondary particles can be obtained as shown below.
(D90-D10)/D50 = (29-11.7)/2 = 8.6
Similarly, a minimum for the above index can be obtained by using the minimum values of d10 and d90 as shown below.
(D90-D10)/D50 = (4-3)/2 = 0.5
Therefore, Schroedle teaches a range for the index to be within 0.5 and approximately 8.6, which overlaps or encompasses the claimed range of 0.7 or less, and presents a prima facie case of obviousness as disclosed in MPEP 2144.05(I). Schroedle further teaches that the form of the spherical particles of the cathode precursor has a crucial influence on cathode of lithium ion batteries ([0005] and [0012]), and are designed to improve inadequate cycling stability, lifetime, and reliability issues with the battery, especially regarding short circuits in the event of mechanical damage of the battery or of excessive thermal stress ([0007]). 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the positive active material of modified Kawahashi in view of Schroedle by specifying values of d90 and d10 wherein the value of [(d90 – d10)/average particle size] is 0.7 or less, in order to achieve a positive electrode active material form or geometry that has the effect of improving the cycling stability, lifetime, and reliability issues of the secondary battery, effectively reducing short circuits in the event of mechanical damage or of excessive thermal stress with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahashi (JP WO 2011/083648 A1) in view of Ishida (US 2015/0024275 A1) as applied to claim 13 above, and further in view of Toya et al (US 2013/0078520 A1). Hereinafter referred to as Toya.
Regarding claim 15, modified Kawahashi discloses all of the limitations for the positive active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, and is constructed by a lithium nickel manganese composite oxide (Kawahashi “a lithium-containing transition metal oxide such as lithium cobalt oxide (LiCoO2), lithium nickel oxide (LiNiO2), and lithium manganate (LiMn2O4). Further, the transition metal in the lithium-containing transition metal oxide is preferably one or more selected from the group consisting of Ni, Mn, Co and Fe.” [0017] where the active material is compositely made up of the disclosed compounds, and was “was confirmed by X-ray diffraction that the crystal structure was a layered structure” [0030]) represented by a general formula (B): Li1+uNixMnyCozMtO2, where -0.05 ≤ u ≤ 0.50 (Kawahashi “ratio of lithium to all metals in the lithium-containing transition metal oxide is preferably more than 1.0 to less than 1.3” [0017], which corresponds to a value of u between 0 and 0.3), x + y + z + t = 1, 0.3 ≤ x ≤ 0.95, 0.05  ≤  y  ≤  0.55, 0 ≤ t ≤ 0.1 (“Ni: Mn: Co = 60: 20: 20” [0029], which corresponds to values of x, y, z, and t of 0.6, 0.2, 0.2, and 0, respectively, and is within the recited claimed ranges), and M is one or more additional element selected from Mg, Ca, Al, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W (Kawahashi [0029] where t has a value of 0).
Modified Kawahashi does not disclose that the composite oxide is a hexagonal composite oxide.
However, Toya discloses a positive electrode active material for a non-aqueous electrolyte secondary battery (“e cathode material for a lithium ion secondary battery” [0032]) which includes secondary particles formed by aggregates of a plurality of primary particles (“secondary particles that are formed by a plurality of aggregate primary particles” [0043]). Toya teaches that the positive electrode active material is constructed by a hexagonal lithium nickel manganese composite oxide (“has a layered hexagonal crystal structure” [0149]) represented by a general formula: Li1+uNixMnyCozMtO2 where -0.05 ≤ u ≤ 0.50, x + y + z + t = 1, 0.3 ≤ x ≤ 0.7, 0.1 ≤ y ≤ 0.55, 0 ≤ z ≤ 0.4, 0 ≤ t ≤ 0.1, and M is at least one kind of added element selected from Mg, Ca, Al, Ti, V, Cr, Zr, Nb, Mo, and W ([0149]). Toya further teaches that the hexagonal lithium composite oxide structure is advantageous in comparison to the spinel structure by achieving excellent theoretical capacity density and cyclability ([0149]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the positive electrode active material of modified Kawahashi in view of Toya such that it is constructed by a hexagonal lithium nickel manganese composite oxide in order to achieve a comparatively advantageous active material of excellent theoretical capacity density and cyclability.

Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721